DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-3, 5-6, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
  	Regarding claim 1, the prior art fails to teach or suggest further inclusion of a vehicle battery life tracking system comprising: a wireless communication unit provided to the vehicle, the electronic control unit being configured to control the wireless communication unit to upload the chargeability information to an external memory storage that is a blockchain ledger upon the occurrence of one or more predetermined incidents, the predetermined incidents at least including scanning any one of the electronic identification tags.
   	Regarding claim 13, the prior art fails to teach or suggest further inclusion of a wireless communication unit configured to upload the chargeability information to an external memory storage that is a blockchain ledger upon the occurrence of predetermined incidents, the predetermined incidents at least including scanning any one of the electronic identification tags.
 	Regarding claim 18, the prior art fails to teach or suggest further inclusion of a wireless communication unit configured to upload the chargeability information to an external memory storage that is a blockchain ledger upon the occurrence of 
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        02/26/2022